...


                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PEN~SYLVANIA

      DERRICK L. KING,
          Plaintiff,

             v.                                            CIVIL ACTION NO. 19-CV-1005

      OFFICER MATTHEW CAVALLO,
      et al.,
              Defendants.

                                                   ORDER

             AND NOW,      ~May, 2019, upon consideration ofprose PlaintiffDerrick L.
      King's Amended Complaint (ECF No. 12), it is hereby ORDERED that:

              I.     The Amended Complaint is DISMISSED as legally baseless and for failure to

      state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and§ 1915(e)(2)(B)(ii), for the reasons set

      forth in the Court's Memorandum. King's claims are DISMISSED with prejudice with the

      exception of his claims that the Court dismissed as barred by Heck v. Humphrey, 512 U.S. 477

      (1994), which are DISMISSED without prejudice to King's right to pursue these claims in a

      new lawsuit only if he is successful in challenging his conviction and sentence in state court or

      federal habeas proceedings. King may not file a second amended complaint in this case because

      amendment would be futile.

             2.
